DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
1.	Applicant's election with traverse of Species I made in the response received 12/08/2022 is acknowledged.
Applicant’s arguments about the traversal are noted by the examiner. However, the examiner’s position is that: the invention identified by the various Species I-III are distinct each from the other as reasoned in the Office action dated 10/21/2022. Because these inventions are not obvious variants of each other and/or are patentably distinct due to their mutually exclusive characteristics, there is an examination and search burden for examining these species, and/or the prior art applicable to one species would not likely be applicable to another species. Therefore, restriction for examination purposes as indicated is proper and made Final.

Claim Objection
2.	The listing of Claims is objected to because of the following informalities:
It is suggested to change “11-18. [Cancelled]” into --11-17. [Cancelled]--.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-6, 10, 18-19, 27, 29, 31, 34-35, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Goo (US 4817950 A) in view of Rigopulos et al. (US 6011212 A).
	Regarding claim 1, Goo discloses a control device for controlling an electric musical instrument (see Abstract and Fig. 1: the video game system shown in Fig. 1 reads on an electric musical instrument), the control device (1) comprising: a tread plate (2) which is arranged to be rotatable about a first axis (e.g., the axis passing through 80/82 in Fig. 7) and is arranged to be rotatable about a second axis (e.g., the axis passing through 90/92 in Fig. 7; see col. 3, lines 42-47); and a signal generator (combination of the attitude sensor 50 and the computer 6) which is configured such that it generates a first electric signal and a second electric signal respectively to control the operation of the musical instrument, wherein the first electric signal is based on a rotation of the tread plate about the first axis and the second electric signal is based on a rotation of the tread plate about the second axis (col. 4, line 59 – col. 5, line 13), a support surface (12), and a bearing (14/16) which connects the tread plate to the support surface (Fig. 1) so that the tread plate is rotatable about the first axis and about the second axis, wherein the first axis and the second axis each extend parallel to the tread plate (Figs. 1, 3 and 6), wherein the first axis and the second axis are arranged perpendicular to one another (Figs. 6 and 7), and wherein the bearing comprises a first articulation (e.g., portion of the fulcrum member 14 which enables rotation about the first axis) and a second articulation (e.g., portion of the fulcrum member 14 which enables rotation about the second axis), wherein the first articulation is configured such that the tread plate is arranged to be rotatable about the first axis, and wherein the second articulation is configured such that the tread plate is arranged to be rotatable about the second axis (col. 3, lines 42-49).   
	Goo does not mention explicitly: said control device for controlling a sound of the electric musical instrument; wherein the first electric signal is configured to control the sound and the second electric signal is configured to control the sound
	Rigopulos discloses a control device (12 in Fig. 1) for controlling a sound of an electric musical instrument (Abstract), comprising: a signal generator (14) which is configured such that it generates a first electric signal to control the sound and a second electric signal to control the sound, wherein the first electric signal is based on a rotation of the handle of a joystick (12) about a first axis and the second electric signal is based on a rotation of the handle about a second axis, wherein the first axis and the second axis are arranged perpendicular to one another (Fig. 3; col. 7, lines 21-60).
Since Goo teaches the general condition of the first electric signal and the second electric signal (col. 5, lines 5-13), it establishes a prima facie case of obvious modification. Therefore, in view of Rigopulos, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Goo invention, as an intended use, to control a sound of an electric musical instrument such that the generated first and second electric signals are configured to control the sound. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 3, Goo discloses: wherein the signal generator is configured such that it generates the first signal as a reaction to the rotation of the tread plate about the first axis and generates the second signal as a reaction to the rotation of the tread plate about the second axis (col. 4, line 59 – col. 5, line 13; col. 7, lines 11-44).  
Regarding claim 4, Goo discloses: wherein the first signal depends on a first angle of rotation of the tread plate about the first axis and the second signal depends on a second angle of rotation of the tread plate about the second axis (col. 4, line 59 – col. 5, line 13).
Regarding claim 5, Goo does not but Rigopulos discloses: wherein the first signal is configured such that it controls a first parameter of the sound, and the second signal is configured such that it controls a second parameter of the sound, wherein the first and second parameters of the sound differ from one another (see Fig. 3 and related text). As such, the combination of Goo and Rigopulos renders the claimed invention obvious.
Regarding claim 6, Goo discloses: wherein the first signal is independent of the rotation of the tread plate about the second axis and the second signal is independent of the rotation of the tread plate about the first axis (col. 4, line 59 – col. 5, line 13).
Regarding claim 10, Goo discloses: the control device is further configured such that the tread plate automatically returns to a neutral position when no external torque acts on the tread plate, wherein the tread plate in the neutral position is preferably arranged parallel to the support surface (see discussion about the biasing suspension member 16 in Fig. 1-3).  
Regarding claim 18, Goo discloses: wherein the signal generator comprises a first signal generating element (e.g., 80/82), which is configured such that it generates the first signal based on a rotation of the tread plate about the first axis, and wherein the signal generator comprises a second signal generating element (e.g., 90/92), which is configured such that it generates the second signal based on a rotation of the tread plate about the second axis (see Figs. 5-7 and related text).  
Regarding claim 19, Goo discloses: wherein the first signal generating element is a first piezo element (with its broadest reasonable interpretation, Piezo means to squeeze or press, see https://en.wikipedia.org/wiki/Piezo ).
Regarding claim 27, Goo does not but Rigopulos discloses: wherein the sound is based on a first sound effect and a second sound effect, wherein the first sound effect and the second sound effect differ from one another, and wherein the first electrical signal is configured such that it controls or affects the first sound effect, and the second electrical signal is configured such that it controls or affects the second sound effect (Fig. 3; col. 7, lines 21-60). As such, the combination of Goo and Rigopulos renders the claimed invention obvious.
Regarding claims 29 and 31, Goo does not but Rigopulos discloses: a signal converter, which is configured such that it converts the first electrical signal and the second electrical signal into a fourth electrical signal to control the sound, preferably wherein the fourth electrical signal is configured such that it controls a fourth parameter of the sound, wherein the fourth parameter differs from the first parameter and/or the second parameter (col. 8, lines 11-16); wherein the fourth electrical signal depends on a fourth angle of rotation of an input member (e.g., 52 in Fig. 3A) of the joystick about a virtual axis (Fig. 3A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rigopulos’s signal converter into the tread plate of Goo to arrive the claimed invention. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
The combination of Goo and Rigopulos is not clear: wherein the virtual axis is arranged at a first virtual axis angle to the first axis and at a second virtual axis angle to the second axis, wherein each of the first and second virtual axis angles is greater than 0o. 
However, because the instant claims of the present application do not specify any particular function or benefit of the claimed configuration of the claimed virtual axis, it is deemed that such limitation is considered mere a design choice for said virtual axis, which does not affect the functionality of the intended use of Rigopulos’ signal converter. It has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 34, the combination of Goo and Rigopulos renders the claimed invention obvious (see discussion for claims 29 and 31 above).  
Regarding claim 35, Goo does not but Rigopulos discloses: wherein the sound is based on a plurality of sound effect, wherein each sound effect from the plurality of sound effects corresponds to a virtual zone from a plurality of virtual zones, and wherein the fourth signal is configured such that it controls or affects each sound effect from the plurality of sound effects depending on an inclination of the input member of the joystick in the direction of the corresponding virtual zone  (col. 7, lines 21-60; col. 8, lines 11-16). As such, the combination of Goo and Rigopulos renders the claimed invention obvious.
Regarding claim 52, Goo discloses: wherein the first axis has a first distance to the tread plate and the second axis has a second distance to the tread plate, wherein the first distance equals the second distance (Figs. 3 and 5).
Regarding claim 54, the combination of Goo and Rigopulos renders the claimed invention obvious (see discussion for claim 1 above).  
5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goo in view of Rigopulos et al., as applied to claim 18 above, further in view of Nicholes (US 7304232 B1).
Regarding claim 20, Goo does not mention explicitly: wherein the first signal generating element is a first potentiometer and/or the second signal generating element is a second potentiometer, and wherein the respective potentiometer is configured such that an electrical resistance therein changes depending on an angle of rotation of the tread plate  about the axis associated with the respective potentiometer, and that the signal, associated with the respective potentiometer, is based on the changed electrical resistance of the potentiometer. 
Nicholes discloses joystick (20) for operating a musical instrument (Abstract), comprising: a first signal generating element and a second signal generating element (col. 5, lines 63-67); wherein the first signal generating element is a first potentiometer (33a) and/or the second signal generating element is a second potentiometer (33b), and wherein the respective potentiometer is configured such that an electrical resistance therein changes depending on an angle of rotation of an input member (21) about the axis associated with the respective potentiometer, and that the signal, associated with the respective potentiometer, is based on the changed electrical resistance of the potentiometer (col. 6, lines 23-42; col. 6, line 64 – col. 7, line 3; col. 7, lines 36-46). 
Since Goo teaches the general condition of the first electric signal and the second electric signal (col. 5, lines 5-13), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first potentiometer and/or a second potentiometer into Goo’s attitude sensor and configure the first potentiometer and/or the second potentiometer as taught by Nicholes to arrive the claimed invention. Doing so would allow to prove an audio taper response thus to adequately approximates logarithmic response (Nicholes, col. 6, lines 13-21).
6.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Goo in view of Rigopulos et al., as applied to claim 18 above, further in view of Jaeger et al. (US 5982355 A).
Regarding claim 24, Goo does not mention explicitly: wherein the first signal generating element is a first Hall sensor and/or the second signal generating element is a second Hall sensor, and wherein the respective Hall sensor is configured such that an output voltage of the same changes depending on an angle of rotation of the tread plate about the axis associated with the respective Hall sensor, and the signal associated with the respective Hall sensor is based on the changed output voltage of the respective Hall sensor.
Jaeger discloses joystick (177) for operating a electrical instrument (Abstract), comprising: a first signal generating element and a second signal generating element, wherein the first signal generating element is a first Hall sensor (185a) and/or the second signal generating element is a second Hall sensor (185b), and wherein the respective Hall sensor is configured such that an output voltage of the same changes depending on an angle of rotation of a handler of the joystick about the axis associated with the respective Hall sensor, and the signal associated with the respective Hall sensor is based on the changed output voltage of the respective Hall sensor (col. 17, line 35- col. 18, line 7).
Since Goo teaches the general condition of the first electric signal and the second electric signal (col. 5, lines 5-13), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first Hall sensor and/or a second Hall sensor into Goo’s attitude sensor and configure the first Hall sensor and/or the second Hall sensor as taught by Jaeger to arrive the claimed invention. Doing so would allow operator manipulation of the joystick to be variously sensed (Jaeger, Abstract).
7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Goo in view of Rigopulos et al., as applied to claim 1 above, further in view of Li (US 6225977 B1).
Regarding claim 26, Goo does not mention explicitly: wherein the tread plate is further arranged to be rotatable about a third axis, wherein the third axis extends perpendicular to the tread plate, and wherein the signal generator is further configured such that it generates a third electrical signal to control the sound, wherein the third electrical signal is based on a rotation of the tread plate about the third axis.  
Li discloses a tread plate (101 in Figs. 8 and 9), wherein the tread plate is arranged to be rotatable about a third axis (z-axis) perpendicular to the tread plate, and wherein a signal generator is configured such that it generates a third electrical signal, wherein the third electrical signal is based on a rotation of the tread plate about the third axis (col. 5, lines 30-44).
Since Goo teaches the general condition of the first electric signal and the second electric signal (col. 5, lines 5-13), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching of the tread plate (101) into the combination of Goo and Rigopulos to arrive the claimed invention. Doing so would provide the control device with additional functionality besides using the weight shifting and dynamic sway, thus effectively creating a human joystick (Li, col. 2, lines 23-26). 

Allowable Subject Matter
8.	Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 21 is the inclusion of the limitation of: a Bowden cable, with an associated cable and an associated deflection, associated with the respective potentiometer, wherein the respective potentiometer and the deflection are fixed to the support surface, and wherein the cable is fixed at its two ends to the tread plate and runs around the deflection and the respective potentiometer, and wherein the Bowden cable is configured such that the length of the cable between a fixing point of the cable to the tread plate and the respective potentiometer changes when the tread plate rotates about the axis associated with the respective potentiometer, and the Bowden cable thereby causes the respective potentiometer to change the electrical resistance depending on the length of the cable between the fixing point and the respective potentiometer. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claim 22 is the inclusion of the limitation of: a toothing, with an associated first toothing element and an associated second toothing element, associated with the respective potentiometer, wherein the first toothing element is fixed to the bearing and the second toothing element is fixed to the respective potentiometer, and wherein the first toothing element is configured such that it rotates when the tread plate rotates about the axis associated with the respective potentiometer, and wherein the second toothing element is configured such that it rotates when the first toothing element rotates, and the second toothing element thereby causes the respective potentiometer to change the electrical resistance depending on the angle of rotation of the tread plate about the axis associated with the respective potentiometer, preferably wherein the first toothing element is a first gear or a first gear segment and the second toothing element is a second gear or second gear segment. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837